DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 1, 6, 11 and 20, it is unclear as what applicant mean by reciting “displaying in a comparable manner a center position”, comparable with what.  What is the difference of that expression with a simple, expression of “displaying a center position”.  Also Examiner could neither find any explanation in the disclosure 
Regarding these claims, similar ambiguity is presented for the term “setting in advance as a reference” as opposed to just “a reference”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 15-18, 21 and 23, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoebel U.S. Patent Number 8.917,273.
	Regarding claims 1, 5, 11, 15, 16 Hoebel discloses a method and device for providing a bio-feedback on a muscle trainer with features of the claimed invention including an output apparatus comprising: a strain detection device provided on a crank in a human-powered machine, and configured to detect a strain occurring in the crank; and an output device configured to display a load applied to a pedal connected to the crank, wherein the output device depicts the load (depiction is generally indicative of showing the amount and the configuration/position of a parameterClaim Rejections - 35 USC § 102
/data), and depicting a target musle force as a reference (see, for example, the Abstract,  col. 1, line 10, and claim 26).   
	Regarding claim 16, when a force is mentioned, usually the center position of the force is meant.
	Regarding claim 17, when a positioned of a force is mentioned, usually the position of its application is meant.
 	Regarding claim 18, any reference value is a function of shape of the related various parameters of the device.
	Regarding claims 21, and 23, the pedal load is generally in a direction that causes torsion in the crank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoebel U.S. Patent Number 8.917,273.
	Regarding claims 6, 10, Hoebel discloses a method with features of the claimed invention (see rejection of claim 1), but does not teach assigning the method on a computer readable medium.  It would have been obvious, however, in today’s technology, for a skill artisan, before the effective filing date of the invention to apply his method on a computer-readable medium.  This will provide a system that is able to be utilize in any remote location and thus obtain a more versatile system. 
	Regarding claim 22, the pedal load is generally in a direction that causes torsion in the crank.  

Claims 3, 8, 13, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, May 20, 2021